Name: Commission Regulation (EU) No 471/2010 of 31 May 2010 amending Regulation (EC) No 1235/2008, as regards the list of third countries from which certain agricultural products obtained by organic production must originate to be marketed within the Union (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  foodstuff;  trade;  cooperation policy;  marketing;  international trade
 Date Published: nan

 1.6.2010 EN Official Journal of the European Union L 134/1 COMMISSION REGULATION (EU) No 471/2010 of 31 May 2010 amending Regulation (EC) No 1235/2008, as regards the list of third countries from which certain agricultural products obtained by organic production must originate to be marketed within the Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) thereof, Whereas: (1) In accordance with Article 33(2) of Regulation (EC) No 834/2007, Annex III to Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (2) has established a list of third countries whose system of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in that Regulation. In the light of a new application and information received by the Commission from third countries since the last publication of the list, certain modifications should be taken into consideration and added or inserted in the list. (2) The Australian authorities have informed the Commission that one control body has undergone a restructure and changed its name. The Australian authorities have provided the Commission with the necessary guarantees to satisfy it that the restructured control body meets the preconditions laid down in Article 8(2) of Regulation (EC) No 1235/2008. (3) Certain agricultural products imported from Japan are currently marketed in the Union pursuant to the transitional rules provided for in Article 19 of Regulation (EC) No 1235/2008. Japan submitted a request to the Commission to be included in the list provided for in Annex III to that Regulation and submitted the information required pursuant to Articles 7 and 8 of that Regulation. The examination of that information and consequent discussion with the Japanese authorities have led to the conclusion that in that country the rules governing production and controls of organic production are equivalent to those laid down in Regulation (EC) No 834/2007. The Commission has examined on-the-spot the rules of production and the control measures actually applied in Japan, as provided for in Article 33(2) of Regulation (EC) No 834/2007. Consequently, the Commission should include Japan in the list provided for in Annex III to Regulation (EC) No 1235/2008. (4) Regulation (EC) No 1235/2008 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1235/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 189, 20.7.2007, p. 1. (2) OJ L 334, 12.12.2008, p. 25. ANNEX Annex III to Regulation (EC) No 1235/2008 is amended as follows: 1. in point 5 of the text relating to Australia, the fourth indent is replaced by the following:  NASAA Certified Organic (NCO), www.nasaa.com.au; 2. after the text relating to Israel, the following text is inserted: JAPAN 1. Product categories: (a) unprocessed crop products and vegetative propagating material and seeds for cultivation; (b) processed agricultural products for use as food composed essentially of one or more ingredients of plant origin. 2. Origin: products of category 1(a) and organically grown ingredients in products of category 1(b) that have been grown in Japan. 3. Production standards: Japanese Agricultural Standard for Organic Plants (Notification No 1605 of the MAFF of October 27, 2005), Japanese Agricultural Standard for Organic Processed Foods (Notification No 1606 of MAFF of October 27, 2005). 4. Competent authorities: Labelling and Standards Division, Food Safety and Consumer Affairs Bureau, Ministry of Agriculture, Forestry and Fisheries, www.maff.go.jp/j/jas/index.html and Food and Agricultural Materials Inspection Center (FAMIC), www.famic.go.jp 5. Control bodies:  Hyogo prefectural Organic Agriculture Society (HOAS), www.hyoyuken.org  AFAS Certification Center Co., Ltd, www.afasseq.com  NPO Kagoshima Organic Agriculture Association, www.koaa.or.jp  Center of Japan Organic Farmers Group, www.yu-ki.or.jp  Japan Organic & Natural Foods Association, http://jona-japan.org/organic  Ecocert-QAI Japan Ltd, http://ecocert.qai.jp  Japan Certification Services, Inc., www.pure-foods.co.jp  OCIA Japan, www.ocia-jp.com  Overseas Merchandise Inspection Co., Ltd, www.omicnet.com/index.html.en  Organic Farming Promotion Association, www3.ocn.ne.jp/~yusuikyo  ASAC Stands for Axis System for Auditing and Certification and Association for Sustainable Agricultural Certification, www.axis-asac.net  Environmentally Friendly Rice Network, www.epfnetwork.org/okome  Ooita Prefecture Organic Agricultural Research Center, www.d-b.ne.jp/oitayuki 6. Certificate issuing bodies: as at point 5. 7. Duration of the inclusion: 30 June 2013..